Citation Nr: 1540421	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran also initiated an appeal as to the denial of a higher evaluation for his service-connected type II diabetes mellitus in that decision; however, he withdrew the issue from appellate consideration in an August 2013 written statement.

In addition, the issue of clear and unmistakable error (CUE) in the assignment of the effective date for service connection for type II diabetes mellitus was raised by the Veteran.  See February 2012 and May 2012 written statements; March 2012 RO letter.  The Board denied the Veteran's earlier effective date claim in an unappealed January 2012 decision.  In a June 2012 letter, the RO referenced the Board's decision with attached appellate rights and explained, among other things, that a CUE motion had to be filed with the Board.  On review, neither the Veteran or his representative has submitted such a motion to the Board.  Accordingly, no further consideration in this regard is necessary at this time.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of additional VA treatment records and the Board hearing transcript.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an additional VA examination.  The most recent VA diabetes mellitus examination that included detailed findings for the bilateral lower extremity peripheral neuropathy disabilities was in October 2011.  Thereafter, the Veteran alleged that these disabilities had increased in severity since that time and submitted evidence of possible worsening.  See February 2014 Bd. Hrg. Tr. at 19; April 2015 Diabetes Mellitus Disability Benefits Questionnaire.  Because of evidence of possible worsening, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disabilities in this case.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

On remand, the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral lower extremity peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  It is noted that these records appear to be incomplete for treatment related to the bilateral lower extremity radiculopathy for the period from October 2011 to August 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral lower extremity peripheral neuropathy.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file should be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's bilateral lower extremity peripheral neuropathy disabilities under the rating criteria.  In particular, the examiner must state whether the Veteran's peripheral neuropathy is productive of mild, moderate, or moderately severe incomplete paralysis; severe incomplete paralysis with marked muscular atrophy; or, complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost.

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral lower extremity peripheral neuropathy and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including all evidence received since the December 2013 statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



